                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    ANTHONY MEEKS,

                Plaintiff                    Case No. 2:19-cv-10247
                                             District Judge Paul D. Borman
    v.                                       Magistrate Judge Anthony P. Patti

    SERGEANT WARNER and
    CORRECTIONS OFFICER
    GRETTEN,

           Defendants.
___________________________________/

OPINION and ORDER CONSTRUING PLAINTIFF’S JANUARY 29, 2020
MOTION TO EXPAND THE RECORD (ECF No. 23) AS A MOTION TO
 SUPPLEMENT HIS COMPLAINT (ECF No. 1) WITH EXHIBITS and
    GRANTING IN PART & DENYING IN PART SUCH MOTION

I.       OPINION

         A.    Background

         Anthony Meeks (#176401) is currently incarcerated at the Michigan

Department of Corrections (MDOC) G. Robert Cotton Correctional Facility

(JCF).1 He is serving a sentence imposed in state court on November 17, 1994.

Case No. 94-0467 (Wayne County).

               1.    MDOC Prisoner Discipline Police Directive


1
 See www.michigan.gov/corrections, “Offender Search,” last visited Mar. 9,
2020.

                                         1
      MDOC rule violations are classified as Class I, II or III misconducts.

Among the Class I misconducts are smuggling (045) and substance abuse for

marijuana (039). See MDOC PD 03.03.105A (effective July 1, 2018). Sanctions

for a Class I misconduct include:

      A.     Detention (punitive segregation), not to exceed 10 days for each
             violation or 20 days for all violations arising from a single
             incident.

      B.     Toplock, not to exceed 30 days for each violation, but not to be
             combined with a detention sentence.

      C.     Loss of privileges, not to exceed 30 days for each violation or
             60 days for all violations arising from a single incident.

      D.     Restitution and/or disgorgement of funds/ill-gotten gains.

MDOC PD 03.03.105D (effective July 1, 2018).

             2.    The alleged events of February 2017

      Meeks’s bunkmate at Macomb Correctional Facility (MRF), Hudgens, was

cited for a December 22, 2016, smuggling violation. (ECF No. 23, PageID.87.) It

seems that Meeks and Hudgens’s cell at MRF was searched on February 18, 2017.

(Id.; see also ECF No. 1, PageID.5.) A large amount of marijuana was found in

the cell. (Id.) Hudgens was found guilty on February 27, 2017 and received 10

days of detention and 20 days loss of privileges. (Id.)

      Meeks claims that he received a major misconduct for substance abuse –

marijuana, for which he was found guilty on February 22, 2017. (ECF No. 1,


                                         2
PageID.5-6.) Allegedly as a result of this determination, Meeks had a Security

Reclassification Notice hearing on February 24, 2017, but the related MDOC form

lists smuggling (045) as the misconduct charge at issue. (ECF No. 1, PageID.6;

ECF No. 23, PageID.89.) On March 1, 2017, Meeks was reclassified to Level IV.

(Id.)

        Meeks claims he was transferred to Michigan Reformatory (RMI), where he

filed a request for a rehearing. (ECF No. 1, PageID.6; ECF No. 23, PageID.81-

82.) Hudgens provided an affidavit dated April 17, 2017, which Meeks sent to the

Hearing Administrator / Rehearing Appeal Division. (Id.; see also ECF No. 23,

PageID.88.) According to Meeks, his request for a rehearing was denied on April

28, 2017. (Id.)

              3.    Meeks v. MDOC, Case No. 17-000557-AA (Ingham County)

        On July 25, 2017, Meeks appealed to the Ingham County Circuit Court by

filing a complaint. (ECF No. 1, PageID.6-7.) On September 29, 2017, the appeal

was dismissed pursuant to M.C.R. 7.113 (“Dismissal”) for appellant’s failure to

pursue this appeal in conformity with court rules, which, according to Meeks,

were subsections of M.C.R. 7.104 (“Filing Appeal of Right”). (Id.; see also ECF

No. 23, PageID.82.)

        Meeks’s motions for reconsideration and reinstatement were denied on

October 23, 2017. On October 26, 2017, the state circuit court denied Meeks’s


                                         3
motions for an application for interlocutory appeal and to amend for

reconsideration for reinstatement. Then, on November 13, 2017, the state circuit

court denied his application for leave to appeal.

        Meeks filed a claim of appeal with the Michigan Court of Appeals on

December 18, 2017. Case No. 341615 (Mich. App.) On January 31, 2018, the

Michigan Court of Appeals dismissed Meeks’s claim of appeal for lack of

jurisdiction and explained:

        . . . the November 13, 2017 order of the circuit court on appeal from
        another tribunal is not appealable as a matter of right. MCR
        7.203(A)(l )(a). At this time, appellant may seek to appeal that order
        by filing a delayed application for leave to appeal under MCR
        7.205(G).

(Id.) On March 30, 2018, the Court of Appeals denied the motion for

reconsideration and explained:

        Appellant has not established that a Department of Corrections
        hearing officer in a prison discipline case does not constitute a
        tribunal within the meaning of MCR 7.203(A)(l)(a). Further, MCL
        791.254 regards rehearing within the Department of Corrections. It
        does not provide for an appeal of right to this Court.
(Id.)

        On April 10, 2018, Meeks filed a delayed application for leave. Case No.

343250 (Mich. App.). However, on October 25, 2018, the Michigan Court of

Appeals granted the motion to extend the time to cure his filing defects in this

Court but denied the delayed application for leave to appeal for lack of merit in

the grounds presented. (Id.) It seems that Meeks’s motion for reconsideration
                                          4
was returned as late, i.e., it was due on November 15, 2018 but was filed on

November 19, 2018. (Id.)

      On November 30, 2018, the Court of Appeals received Meeks’s

correspondence maintaining that he had timely filed. (Id.) However, a letter

dated December 21, 2018, seemingly from the Michigan Supreme Court,

explained that the application was received too late. (Id.)2

      B.     Instant Case

      Meeks is or has been a party to several cases before this Court.3 He filed

the instant case on January 24, 2019, while incarcerated at RMI. (ECF No. 1.)

The facts underlying the instant case stem from the alleged events of February

2017 at MRF. (ECF No. 1, PageID.5-9.) On February 19, 2019, the Court

entered an opinion and order dismissing the complaint pursuant to 28 U.S.C. §



2
  Additionally, on March 4, 2019, Plaintiff filed a delayed application for leave to
appeal, which seemingly concerned a May 3, 2018 letter from an Ingham County
Circuit Court law clerk. On April 16, 2019, the Court of Appeals dismissed the
delayed application for leave to appeal for lack of jurisdiction, and, on June 12,
2019, the motion for reconsideration was denied. Case No. 347871 (Mich. App.).
On July 29, 2019, the Michigan Supreme Court denied Meeks’s application for
leave to appeal. Case No. 159551 (Mich.).
3
  See, e.g., Meeks v. Robinson, Case No. 2:98-cv-74777-DPH (habeas corpus);
Meeks v. Bauman, Case No. 2:15-cv-11821-LJM-EAS (habeas corpus); Meeks v.
Campbell, et al., Case No. 3:19-cv-10868-RHC-EAS (prisoner civil rights); and,
Meeks v. MDOC, et al., Case No. 2:19-cv-12506-GCS-RSW (prisoner civil
rights).

                                          5
1915(g). Meeks v. Washington, No. 2:19-CV-10247, 2019 WL 670080 (E.D.

Mich. Feb. 19, 2019) (Borman, J.).

      On June 18, 2019, the Sixth Circuit granted Meeks’s motion to proceed in

forma pauperis. (ECF No. 10.) On November 1, 2019, the Sixth Circuit vacated

the district court’s order and remanded for further proceedings. (ECF No. 11.)

The mandate issued on November 25, 2019. (ECF No. 12.) See also Case No.

19-1320 (6th Cir.).

      Meeks was permitted to proceed in this Court in forma pauperis. (ECF No.

13.) On December 11, 2019, the Court partially dismissed the complaint, i.e., it

dismissed the case with prejudice as to several defendants but also provided that

“[t]he case shall proceed against the remaining defendants, Sergeant Warner and

Corrections Officer Gretten.” Meeks v. Washington, No. 2:19-CV-10247, 2019

WL 6728357, at *3 (E.D. Mich. Dec. 11, 2019) (Borman, J.).4

      Plaintiff’s case was stayed and referred to the Pro Se Prisoner Early

Mediation Program, and the Attorney General entered a limited appearance as to



4
 The complaint endeavors to identify ten (10) Defendants. (ECF No. 1,
PageID.3.) The Court’s December 11, 2019 order specifically dismisses seven (7)
Defendants but permits the case to “continue against the remaining defendants[,]”
who the Court later explains are Warner and Gretten. (ECF No. 14, PageID.59-
62.) Although the order does not expressly mention Defendant “John or Jane Doe
et al Inspector” at MRF, the claims against this individual were also apparently
dismissed, because the Clerk terminated this Defendant when it entered the
December 11th order.
                                         6
Warner and “Getter,” which is, perhaps, the correct spelling of this Defendant’s

name. (ECF Nos. 15, 19.) Ultimately, on February 4, 2020, the Court entered an

order granting Defendants’ motion to exclude this case from the Pro Se Prisoner

Early Mediation Program. (ECF Nos. 20-22.)

      It was then necessary to effect service of this lawsuit upon each of the

Defendants. Accordingly, the Clerk of the Court prepared the appropriate

paperwork, and, on February 10, 2020, the United States Marshal Service (USMS)

acknowledged receipt of documents for service of process upon Gretten and

Warner at MRF. (ECF No. 25.)

      C.     Discussion

      Currently before the Court is Plaintiff’s January 29, 2020 “motion to

expand the record” pursuant to M.C.R. 6.435(D) and M.C.R. 6.507, which are

state criminal procedure rules that concern “correction during appeal” and

“expansion of record.” (ECF No. 23.) Preliminarily, I note that

“[t]he Federal Rules of Civil Procedure are the rules of practice which apply to

civil actions in the federal courts, regardless of whether jurisdiction is based

on federal question or diversity of citizenship.” Reid v. Sears, Roebuck & Co.,

790 F.2d 453, 459 (6th Cir. 1986) (emphasis added).

      Nonetheless, the Court will address what amounts to two prayers for relief

in this filing. First, to the extent Plaintiff seeks to expand the record (ECF No. 23,


                                          7
PageID.79-80) ̶ effectively by submitting copies of Hudgens’s Class I

Misconduct Hearing Report dated February 27, 2017 (ECF No. 23, PageID.87),

Hudgens’s April 17, 2017 notarized “affidavit” (ECF No. 23, PageID.88), and

Meeks’s March 1, 2017 Security Reclassification Notice (ECF No. 23, PageID.89)

̶ the motion is GRANTED. As cited above, each of these items has already

assisted the Court in its understanding of the events underlying Plaintiff’s

complaint.

      Second, Plaintiff’s filing includes several other pages, which are labeled

“facts,” “argument,” and “relief.” (ECF No. 23, PageID.81-86.) Notwithstanding

Plaintiff’s various arguments, and looking to the prayer for relief, to the extent

Plaintiff’s January 20, 2020 filing asks this Court to reverse the dismissals or

denials by the MDOC/MRF, the Ingham County Circuit Court, the Michigan

Court of Appeals, or the Michigan Supreme Court (ECF No. 23, PageID.86), this

particular request is DENIED, as are Plaintiff’s requests for “everything that [he]

lost or would [have] earn[ed][,]” and an “award [of] taxable cost[s] to the

prevailing party.” Once Defendants Gretten and Warner appear, this case will

proceed as to those portions of Plaintiff’s complaint that survived the Court’s

order of partial dismissal. (ECF Nos. 1, 14.)




                                          8
II.   ORDER

      Accordingly, Plaintiff’s January 29, 2020 motion to expand the record

(ECF No. 23), which is CONSTRUED as a motion to supplement his complaint

(ECF No. 1) with exhibits, is GRANTED IN PART and DENIED IN PART. In

light of Plaintiff’s pro se status, his request has been liberally construed. Haines

v. Kerner, 404 U.S. 519, 520 (1972) (“the allegations of the pro se complaint [are

held] to less stringent standards than formal pleadings drafted by lawyers[.]”).

Still, even though not represented by counsel, Plaintiff is expected to comply with

procedural rules. See, e.g., McNeil v. United States, 508 U.S. 106, 113 (1993)

(“we have never suggested that procedural rules in ordinary civil litigation should

be interpreted so as to excuse mistakes by those who proceed without counsel.”).

Therefore, Plaintiff is hereby cautioned that any future filings must comply with

the Federal Rules of Civil Procedure, the Local Rules of the Eastern District of

Michigan, and the Undersigned’s Practice Guidelines, each of which is accessible

via the Court’s website (www.mied.uscourts.gov).

      IT IS SO ORDERED.

Dated: March 13, 2020                   s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                          9
